DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/02/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 09/02/2021 has been entered. Claims 8-11, 15-17, and 19-21 are pending in this application.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20, line 11: “said first extension rod 42” should be -- said first extension rod (42) -- OR -- said first extension rod -- (either add the parenthesis around the reference number OR delete the reference number).

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-21 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 0,826,437), and in view of BAILEY (GB 833802) and GRETZ (US 6,114,631).
Regarding claim 20, MILLER discloses a modular rod assembly comprising a connection rod (A, C, Figs.2-3) and a first coupling end connected to said connection rod, said first coupling end having an inner surface defining a hole (as seen in Figs.2-3, the connection rod A, C was considered to have a hole receiving the first extension rod B), and an outer surface formed with a connection rod external thread (as seen in Figs.2-3, the outer surface C of the connection rod A, C is formed with the external thread),
a first extension rod (B, Figs.2-3) having a first rod body, and a second coupling end connected to said first rod body, said second coupling end having a first insertion portion (b, Figs.2-3) distal from said first rod body, and a first annular flange (D, Figs.2-3) extending radially and outwardly between said first insertion portion and said first rod body, said first insertion portion inserted into said hole of said first coupling end (as seen in Figs.2-3, the first insertion portion b inserts into the hole of the first coupling end of the connection rod A, C), and 
at least one tubular fastener (E, Figs.2-3) disposed around said first extension rod, said tubular fastener having a tubular portion and a loop-shaped end plate portion (as seen in Fig.2, the “tubular portion” is the front portion of the tubular fastener E engaging the connection rod A, 
wherein each of said connection rod and said first extension rod is hollow (as seen in Fig.2, the connection rod A, C and the first extension rod B were considered to be hollow), said first coupling end has an inner surface defining said hole and an outer surface formed with said connection rod external thread (as seen in Fig.2, the connection rod 2 includes the hole 21 and external threads 22 ), an outer diameter of said connection rod external thread being larger than an outer cross section of said connection rod (as seen in Fig.2, an outer diameter of the external thread C is larger than an outer cross section of the connection rod A), a cross section of said hole corresponding to an outer cross section of said first insertion portion and an outer cross section of said connection rod (as seen in Fig.2, a cross section of the hole C corresponds to an outer cross section of the first insertion portion b and an outer cross section of the connection rod A), an inner cross section of said first insertion portion corresponding to an inner cross section of 
MILLER fails to disclose said first insertion portion being unthreaded, said first annular flange abutting an end face of said first coupling end, said first annular flange being clamped between said end face of said first coupling end and said loop-shaped end plate portion, wherein each of said connection rod and said first extension rod is arcuated.
However, BAILEY discloses a first extension rod (6, 7, Fig.1) having a first insertion portion (10, Fig.1) being unthreaded and inserted into a hole (11, Fig.2) of a connection rod (8, 9, Fig.2), a first annular flange (16, Fig.1) abutting an end face of a first coupling end of the connection rod, and the first annular flange being clamped between the end face of the first coupling end of the connection rod and a loop-shaped end plate portion (19, Fig.1) of a tubular fastener (13, Fig.1) (as seen in Figs.1-2, when the first extension rod 6, 7 and the connection 8, 9 are connected together, the first annular flange 16 was considered to be clamped between the end face of the first coupling end of the connection rod 8, 9 and the loop-shaped end plate portion 19 of the tubular fastener 13).
However, GRETZ discloses a connection rod (12, Fig.4) and a first extension rod (14, Fig.4) is arcuated.
Therefore, in view of BAILEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first insertion portion being unthreaded as taught by BAILEY to the first insertion portion of MILLER in order to quickly insert the first extension rod into the connection rod without rotation.
Therefore, in view of BAILEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first annular flange 
Therefore, in view of GRETZ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an arcuate shape as taught by GRETZ to the connection rod and the first extension rod of MILLER modified by BAILEY in order to provide rods with curved shapes for a desired application. It is well within one ordinary skill in the art to change the shape of the rods to be straight or curved.
Regarding “a modular rod assembly for a lighting assembly”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 21, MILLER modified by BAILEY and GRETZ as discussed above for claim 20 further discloses wherein said first annular flange has two opposite surfaces respectively abutting said loop-shaped end plate portion and said end face of said first coupling end, an outer peripheral surface that connects between said opposite surfaces.
MILLER modified by BAILEY and GRETZ fails to disclose wherein said first annular flange has a convexed outer peripheral surface that connects between said opposite surfaces and that slopes from both of said opposite surfaces to extend gradually away from both of said loop-shaped end plate portion and said end face and to convex towards said inner surrounding surface of said tubular portion.
Regarding “a convexed outer peripheral surface”, as seen in pg.1, line 77 of MILLER, the first annular flange D is a ring. As seen in col.2, line 19 of BAILEY, the first annular flange 16 is a washer or ring. One of ordinary skill in the art would have recognized that the outer peripheral surface of the annular flange can be different shapes. For example: The outer peripheral shape of the annular flange can be flat, curved, segmented, etc. The functionality of the annular flange was considered to be similar or the same despite differing shapes for the outer peripheral surface as long as the tubular fastener engages the annular flange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a convex shape to the outer peripheral surface of the first annular flange of MILLER modified by BAILEY and GRETZ in order to provide a shape between the tubular fastener and the connection rod.

Regarding claim 15, MILLER further discloses wherein said inner surrounding surface of said tubular fastener (E, Figs.2-3) has a non-threaded region between said loop-shaped end plate portion and said fastener internal thread (e’, Fig.2) to receive said first annular flange (as seen in Figs.2-3, the first annular flange D was considered to be within a non-threaded region of the tubular fastener E between the loop-shaped end plate and the fastener internal thread e’).

Regarding claim 16, MILLER further discloses wherein said connection rod (A, C, Figs.2-3) further has a connection rod main body (A, Figs.2-3) formed with a main body external thread (a, Figs.2-3), and a sleeve member (C, Figs.2-3) that has a sleeve member internal thread .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 0,826,437) modified by BAILEY (GB 833802) and GRETZ (US 6,114,631), and in view of WU (EP 1522743)
Regarding claim 8, MILLER modified by BAILEY and GRETZ fails to disclose a second extension rod and a sleeve member, said first rod body of said first extension rod having a first extension rod external thread opposite to said second coupling end of said first extension rod, said second extension rod having a third coupling end, said sleeve member having a sleeve member internal thread threadedly connectable to said first extension rod external thread, and a sleeve member external thread, said at least one tubular fastener having two tubular fasteners, one of said tubular fasteners being disposed around said second coupling end and engaging said connection rod external thread of said first coupling end, the other one of said tubular fasteners being sleeved around said third coupling end and said sleeve member such that said sleeve member external thread is engaged with said fastener internal thread, said third coupling end being clamped between said other one of said tubular fasteners and said sleeve member.  
However, WU discloses a connection rod (14, Fig.6), a first extension rod (12, Fig.6), a second extension rod (11, Fig.6), a first fastener (20, Fig.6) connecting the connection rod and 
Therefore, in view of WU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fasteners as taught by WU to the fasteners of MILLER modified by BAILEY and GRETZ in order to connect multiple pipes, tubes, rods, or conduits together.
As a result, one of ordinary skill in the art would have recognized that the fastener of MILLER modified by BAILEY and GRETZ can be duplicated to connect multiple rods together. WU was used to explicitly show at least two fasteners connecting multiple rods. By duplicating the fasteners of MILLER modified by BAILEY and GRETZ, MILLER modified by BAILEY and GRETZ was considered to disclose at least two fasteners, where the first fastener is directed to claim 20 (e.g. 41, 42, 44, Fig.4 of the applicant’s drawings) and the second fastener is directed to claim 8 (e.g. 42, 43, 44, Fig.4 of the applicant’s drawings). As a result, MILLER modified by BAILEY and GRETZ was considered to show both [1] a first tubular fastener connecting the connection rod and the first extension rod and [2] a second tubular fastener connecting the second extension rod.

Regarding claim 9, MILLER modified by BAILEY and GRETZ as discussed above for claim 8 further discloses wherein said second extension rod further has a second rod body, said third coupling end of said second extension rod having a second insertion portion extending downwardly from a bottom end of said second rod body, and a second annular flange that extends radially and outwardly from said second insertion portion, said sleeve member further having a reception hole into which said second insertion portion is inserted, said loop-shaped end .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 0,826,437) modified by BAILEY (GB 833802) and GRETZ (US 6,114,631), and in view of CHELCHOWSKI (US 7,455,328).
Regarding claim 10, MILLER modified by BAILEY and GRETZ fails to disclose wherein said at least one tubular fastener has an outer circumferential surface formed with two diametrically opposite notches, and two flat facets that are respectively formed in said notches and that are parallel with each other.  
However, CHELCHOWSKI discloses a tubular fastener (14, Fig.1) has an outer circumferential surface formed with two diametrically opposite notches (as seen in Fig.1, the “notches” were considered to be the cut-out between the ribs 44), and two flat facets that are respectively formed in said notches and that are parallel with each other (as seen in Fig.1, the “two flat facets” were considered to be the facets formed in the notches).
Therefore, in view of CHELCHOWSKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate notches and flat facets as taught by CHELCHOWSKI to the tubular fastener of MILLER modified by BAILEY and GRETZ in order to provide a gripping surface.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US 0,826,437) modified by BAILEY (GB 833802) and GRETZ (US 6,114,631), and in view of HAHN (US 3,516,697).
Regarding claim 11, MILLER modified by BAILEY and GRETZ fails to disclose wherein said tubular fastener has an outer peripheral surface formed with a rough texture.  
However, HAHN discloses a tubular fastener (160, Fig.4) has an outer peripheral surface formed with a rough texture (as seen in col.3, lines 21-23, the outer surface of the tubular fastener160 is roughened).
Therefore, in view of HAHN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rough texture as taught by HAHN to the tubular fastener of MILLER modified by BAILEY and GRETZ in order to provide a gripping surface.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20140015245 Chiu, US 4756542 Yang, US 3784730 Bannies, US 4019762 Eidelberg, US 7726701 Koji, and US 7350831 Shimizu discloses rods and a tubular fastener.

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Allowable Subject Matter
Claims 17 and 19 are allowed.

The following is an examiner' s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light stand; a plurality of light modules each including a lighting unit and a modular rod assembly connecting between said lighting unit and said light stand, said lighting unit having a light emitter, and a wire connecting said light emitter, said modular rod assembly including, a connection rod and a first coupling end connected to said connection rod, said first coupling end having an inner surface defining a hole, and an outer surface formed with a connection rod external thread, a first extension rod having a first rod body, and a second coupling end connected to said first rod body, said second coupling end having a first insertion portion distal from said first rod body, and a first annular flange extending radially and outwardly between said first insertion portion and said first rod body, said first insertion portion being unthreaded and inserted into said hole of said first coupling end, said first annular flange abutting an end face of said first coupling end, and at least one tubular fastener disposed around said first extension rod, said at least one tubular fastener having a tubular portion and a loop-shaped end plate portion, said tubular portion having an inner surrounding surface extending around said first annular flange and said connection rod external 
The closet prior art, MILLER (US 0,826,437), does not include the combination of all the claimed limitations above, specifically a light stand, a plurality of light modules each including a lighting unit and a modular rod assembly connecting between the lighting unit and the light stand, the lighting unit having a light emitter and a wire connecting the light emitter, the wire extending from the light emitter to the light stand through an interior hollow space of each of the first rod body, the first insertion portion, and the connection rod, and the modular rod assembly including the details of the connection rod, the first extension rod, and the tubular fastener as required by the claim and there is no motivation absent the applicant' s own disclosure to modify combination of the details of the fastening arrangement (i.e. the details of how the connection rod connects with the first extension rod and tubular fastener), the connection rod and the first extension rod is hollow and arcuate, and the lighting arrangements (i.e. the light modules including the lighting unit, the modular rod assembly connecting between the lighting unit and the light stand, the light emitter, and the wire connecting the light emitter to the light stand through the interior hollow space of the first extension rod and connection rod) as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Examiner’s Comment
The prior art of record was considered to show the fastening arrangement of the connection rod, the first extension rod, and the tubular fastener as recited in claim 20. Since the body of the claim only includes structural limitations of the fastening arrangement, prior art from different classifications are applicable to meet the claim. For example: Connections between general pipes, tubing, conduit, rods for water, sewer, liquids, dust, mechanical wiring, electrical wiring, fibers, construction, etc. In addition, there are electrical code handbooks showing general 3-piece arrangements of connecting a tubular fastener between two pipes for waterproofing or water resistance. As a result, the prior art of record was considered to show the fastening arrangement itself.
combination of the fastening arrangement of the connection rod, the first extension rod, and the tubular fastener, and the details of the lighting arrangement (i.e. the light stand, the plurality of light modules including the lighting unit having the light emitter and the wire connecting the light emitter through the hollow space of the first rod body and the connection rod). The prior art taken as a whole does not show or suggest the combination of all the claimed limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/TSION TUMEBO/Primary Examiner, Art Unit 2875